HEDRICK, Judge.
Defendant contends that summary judgment for the plaintiff was inappropriate. He argues that plaintiff failed to make out a prima facie case for ejectment.
The general rule is that “a purchaser at an execution sale ... is entitled to recover in ejectment against the debtor, whose estate he has bought, upon showing a judgment, execution, and sheriffs deed.” 25 Am. Jur. 2d, Ejectment Sec. 30 (1966). In North Carolina the rule is well-settled that in an action of ejectment to try title plaintiff must prove his title:
Plaintiffs in ejectment may not rely on the weakness of defendant’s title, but must rely on the strength of their own title, and upon denial of plaintiffs’ title in the answer, plaintiffs have the burden of showing title in themselves good against the world, . . . and defendant’s wrongful possession.
5 N.C. Index 3d, Ejectment Sec. 8.1 (1977). Our Supreme Court discussed proof of title based on a tax foreclosure in Shingleton v. Wildlife Commission, 248 N.C. 89, 102 S.E. 2d 402 (1958): “Plaintiff . . . offers a deed to himself from a commissioner, purporting to act under authority of judgment in a tax foreclosure proceeding. But the judgment roll in such proceeding is not offered in evidence. This creates a break in plaintiffs chain of title.” Id. at 92, 102 S.E. 2d at 404.
In support of its motion for summary judgment plaintiff offered as evidence an allegation in the complaint that it had purchased the property in question at a tax foreclosure sale. Plaintiff reiterated this allegation in an affidavit filed by the City Real Estate Officer, who stated:
That on or about November 19, 1979, he received correspondence from Mr. Larry Powell, Tax Administrator for New Hanover County indicating the results of an Execution of Sale of Property conducted by the Sheriffs Department of New Hanover County pursuant to N.C.G.S. 105-376. Among the properties listed as having been purchased by the City of Wilmington and New Hanover County were two parcels of real property, one of which prior to the sale date of October 29, 1979 was owned by Harry L. Forden, Sr. and located at 912 North Tenth Street, and the other was owned by Harry *363L. Forden, Sr. and wife, Bertha Forden and located at 816 North Fourth Street.
Finally, the City submitted as evidence two documents labeled “Sheriffs deed” that purported to convey the property to the plaintiff. In opposition to plaintiffs motion defendant filed an affidavit that was nothing more than a reiteration of the general denial contained in his answer.
Plaintiff, in order to establish its right to possession of the property, had first to establish its title. This it has failed to do. Nothing in this record, other than the unsupported allegations of plaintiff, shows that the tax foreclosure proceedings were properly conducted so as to accomplish a valid transfer of title. Therefore, plaintiff has failed to carry its burden showing no genuine issues of material fact. Faced with defendant’s general denial, plaintiff had the burden of demonstrating the validity of the proceedings on which its relies for title. Because plaintiff made no such demonstration, summary judgment for plaintiff was inappropriate and must be reversed and the cause remanded for further proceedings.
Our decision that summary judgment for plaintiff was inappropriate as regards its right to possession of the property makes it unnecessary for us to discuss the question of damages; we point out, however, that the issue of damages would not, under the circumstances of this case, ordinarily be a proper subject for summary adjudication.
Reversed and remanded.
Judges Webb and Hill concur.